    Case: 1:19-cr-00565 Document #: 85 Filed: 03/29/21 Page 1 of 4 PageID #:746




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

 UNITED STATES OF AMERICA
                                              No. 19 CR 565
              v.
                                              Judge Harry D. Leinenweber
 EDWARD LEE FILER, et al.


                       AMENDED PROTECTIVE ORDER
                         GOVERNING DISCOVERY

      Upon the agreed motion of the parties, pursuant to Fed. R. Crim. P. 16(d), it is

hereby ORDERED:

      1.     All of the materials provided by the United States or the defendants in

preparation for, or in connection with, any stage of the proceedings in this case

(collectively, “the materials”) are subject to this protective order and may be used by

the parties and the parties’ counsel (defined as counsel of record in this case) solely

in connection with the prosecution or defense of this case, and for no other purpose,

and in connection with no other proceeding, without further order of this Court.

      2.     Counsel shall not disclose the materials or their contents directly or

indirectly to any person or entity other than persons employed to assist in the

prosecution or defense of this case, persons who are interviewed as potential

witnesses, counsel for potential witnesses, and other persons to whom the Court may

authorize disclosure (collectively, “authorized persons”). Potential witnesses and

their counsel may be shown copies of the materials as necessary to prepare the
    Case: 1:19-cr-00565 Document #: 85 Filed: 03/29/21 Page 2 of 4 PageID #:747




prosecution or defense of this case, but may not retain copies without prior permission

of the Court.

      3.        Certain materials disclosed or to be disclosed by the parties contain

particularly     sensitive   information,   including   financial   or protected   health

information of one or more persons other than the party to whom the information is

disclosed. If the sensitive nature of any one or more particular items is not apparent

from the nature of the item itself, then the item(s) shall be plainly marked as

“Confidential” and/or “Sensitive” by the producing party. No such materials, or the

information contained therein, may be disclosed to any persons other than counsel of

record for the United States, defendants, counsel for defendants, persons employed

to assist the defense or prosecution of the case, or the person to whom the sensitive

information solely and directly pertains, without prior notice to the producing party

and authorization from the Court. Absent prior permission from the Court, sensitive

information shall not be included in any public filing with the Court, and instead

shall be submitted under seal (except in the case of a defendant who chooses to

include in a public document sensitive information relating solely and directly to the

defendant making the filing).

      4.        Counsel for the United States, defendants, defendants’ counsel, and

authorized persons shall not copy or reproduce the materials except in order to

provide copies of the materials for use in connection with this case. Such copies and

reproductions shall be treated in the same manner as the original materials.

                                             2
    Case: 1:19-cr-00565 Document #: 85 Filed: 03/29/21 Page 3 of 4 PageID #:748




      5.     Counsel for the United States, defendants, defendants’ counsel, and

authorized persons shall not disclose any notes or records of any kind that they make

in relation to the contents of the materials, other than to authorized persons, and all

such notes or records are to be treated in the same manner as the original materials.

      6.     Before providing materials to an authorized person, counsel must

provide the authorized person with a copy of this Order.

      7.     Upon conclusion of all stages of this case, all of the materials and all

copies made thereof shall be disposed of in one of three ways, unless otherwise

ordered by the Court. The materials may be (1) destroyed; (2) returned to the

producing party; or (3) retained in the United States’ or defense counsel's case file.

The Court may require a certification as to the disposition of any such materials. In

the event that the materials are retained by counsel, the restrictions of this Order

continue in effect for as long as the materials are so maintained, and the materials

may not be disseminated or used in connection with any other matter without further

order of the Court.

      8.     To the extent any material is produced by mistake, the producing party

shall have the right to request the return of the material and shall do so in writing.

Within five days of the receipt of such a request, counsel for party that received the

material shall return all such material if in hard copy, and in the case of electronic

materials, shall certify in writing that all copies of the specified material have been

deleted from any location in which the material was stored.

                                          3
    Case: 1:19-cr-00565 Document #: 85 Filed: 03/29/21 Page 4 of 4 PageID #:749




      9.     The restrictions set forth in this Order do not apply to documents that

are or become part of the public court record, including documents that have been

received in evidence at other trials, nor do the restrictions in this Order limit the use

of discovery materials in judicial proceedings in this case, except that any document

filed by any party which attaches or otherwise discloses specially identified sensitive

information as described in Paragraph 3, above, shall be filed under seal to the extent

necessary to protect such information, absent prior permission from this Court.

      10.    Nothing contained in this Order shall preclude any party from applying

to this Court for further relief or for modification of any provision hereof.

                                         ENTER:




                                         HARRY D. LEINENWEBER
                                         District Court Judge
                                         United States District Court
                                         Northern District of Illinois

Date: 3/29/2021




                                            4
